  Case 3:18-cv-01168-ADC-BJM Document 113 Filed 04/22/19 Page 1 of 3


                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

HECTOR A. ROBLES RODRIGUEZ, et
al.,
     Plaintiffs,
                                                         Civil No. 18-1168 (ADC/BJM)
        v.

MUNICIPALITY OF CEIBA, et al.,
    Defendants.


                                            ORDER

        The Appearing Plaintiffs 1 took out loans from Doral Bank to purchase homes in

Hacienda Las Lomas, a housing development in Ceiba, Puerto Rico. When Doral Bank

failed in February 2015, the Federal Deposit Insurance Corporation was appointed its

Receiver (“FDIC-R”). Before the court is the FDIC-R’s motion to dismiss the claims

against it for lack of subject matter jurisdiction and Appearing Plaintiffs’ motion to compel

production of documents. Dkt. 70; Dkt. 84. This motion to dismiss has been referred to me

for a report and recommendation. Dkt. 104. But before the court can properly address the

        1
          Not every plaintiff in this litigation alleges a claim against the FDIC-R. The “Appearing
Plaintiffs” for the purposes of this motion are: “Roberto Cruz Millán, Neysa Hernández Ramírez,
on their own behalf and on behalf of minors KDCH and AECH; Carlos G. Santiago Ayala, Maritza
Huertas Pérez and their conjugal partnership on their own behalf and on behalf of their conjugal
partnership; Domingo García Parrilla, Ada Belén Ayala Brenes on their own behalf; Leticia Cruz
Millán on her own behalf; Wilmaris Robles Rivas on her own behalf; Omar Méndez Rosa, Suheily
María Maldonado Cortés and their conjugal partnership, on their own behalf, on behalf of minors
AGRM and JARM and on behalf of their conjugal partnership; Carmen Lina Morales Félix on her
own behalf; Francesca Anna Rodríguez Morales on her own behalf and on behalf of minor JPR,
and Bethmarie Vázquez Rodríguez on her own behalf; Frances T. Serra Morales, Jose Vidal Arroyo
Rivera and their conjugal partnership, on their own behalf, and on behalf of their conjugal
partnership, Geraldine Arroyo Serra on her own behalf; Lydia Esther Pérez Maysonet on her own
behalf, Jossie Francheska Colón Pérez on her own behalf; Orlando Morales Rivera, Quetcy Evette
Soler Santana and their conjugal partnership, on their own behalf, on behalf of minors JMS, KMS,
LBL, GCL and EMT, and on behalf of their conjugal partnership; Ismael Ríos Feliciano on his own
behalf; Benjamín Rodríguez Meléndez, Maribel Maldonado Camacho and their conjugal
partnership on their own behalf and on behalf of their conjugal partnership; Miguel Angel Mercado
Cruz on his own behalf and on behalf of minor JMMP; Sarah Mercedes Roldán Mercado on her
own behalf and on behalf of minors YIBR and JPR; Raidza Fragosa Cruz, Samuel Ortiz Ortiz on
their own behalf; Jon Paul Rodríguez Fontanez, Madelyn Aponte Martínez, on their own behalf,
and on behalf of minors JLCA and JJCA; and Manuel Morales Estrada, Yadira León Díaz, on their
own behalf and on behalf of minors LBL, GCL and EMT.” Dkt. 85 at 1 n.1.
  Case 3:18-cv-01168-ADC-BJM Document 113 Filed 04/22/19 Page 2 of 3


Robles Rodriguez v. Municipality of Ceiba, Civil No. 18-1168 (ADC/BJM)                       2

motion to dismiss, the Appearing Plaintiffs’ motion to compel the FDIC-R to produce

documents related to this dispute must be addressed. Both parties submitted briefs. Dkt.

84; Dkt. 91; Dkt. 101-1; Dkt. 108-1.

         Appearing Plaintiffs move to compel the FDIC-R to timely produce the certified

mail receipts for notices sent to the Appearing Plaintiffs and their attorneys and a copy of

the Proof of Claim form in each of those mailings. Dkt. 84. The mail receipts for Appearing

Plaintiffs and their former counsel are at Docket Number 94-3 and Number 94-4, so the

motion to compel production of those receipts should be denied as moot. A copy of the

Proof of Claim form, however, has not been produced.

         Pursuant to Federal Rule of Civil Procedure 26(b), the scope of discovery includes

forms such as this that are “relevant to any party’s claim or defense and proportional to the

needs of the case.” Fed. R. Civ. Pro. 26(b)(1). Appearing Plaintiffs seek to show that the

mailed notice was insufficient, and the opportunity to examine a proof of claim form is

vital to that effort. See Dkt. 84 at 10 (citing Cipponeri v. FDIC, Case No. 09-00688, 2010

WL 2573994, at *5 (E.D. Cal. June 24, 2010)).

         Appearing Plaintiffs contend that an error in the form could be relevant to this case

and the FDIC-R’s failure to produce here when it has in analogous cases is notable. Dkt.

84 at 9–10. The FDIC-R contends that it is being reasonable in withholding the proof of

claim form that accompanied the mailings because one recipient shared his form with three

Plaintiffs who are not entitled to submit claims because they are not borrowers of Doral

Bank. Dkt. 91 at 7–8. The FDIC-R argues that it cannot ensure compliance if someone

submits a claim on another’s form, so it made the “legitimate and reasonable decision to

keep the Proof of Claim form confidential in this case.” Dkt. 91 at 8. Appearing Plaintiffs

note the misuse of the term of art “confidential” here, which is not based on the Federal

Rules of Evidence. Dkt. 101 at 2–3. Indeed, the form would have been received by each

Appearing Plaintiff but for the FDIC-R’s misaddressed envelopes, and presumably was

received in the mailings to Appearing Plaintiffs’ then-counsel.
  Case 3:18-cv-01168-ADC-BJM Document 113 Filed 04/22/19 Page 3 of 3


Robles Rodriguez v. Municipality of Ceiba, Civil No. 18-1168 (ADC/BJM)                     3

         A photocopy of the Proof of Claim form in this case must be provided to Appearing

Plaintiffs. It seems unlikely that the FDIC-R could be so bamboozled by a proof of claim

form on which the name of the claimant does not match the name associated with the form’s

serial number as to accept a false claim. Production of a proof of claim form will cause

very little additional work for the FDIC-R in this case. The FDIC-R may place a notation

in the top right corner of the form to ensure that it can be properly flagged if erroneously

submitted for a claim.

         The copy of the original Proof of Claim forms mailed to claimants and their counsel

must be produced by April 29, 2019. The Appearing Plaintiffs will have until May 6, 2019

to file a supplemental brief to the Motion to Dismiss with any additional arguments or

evidence raised by the proof of claim form; additional arguments unrelated to the form will

not be entertained.

         IT IS SO ORDERED.

         In San Juan, Puerto Rico, this 22nd day of April, 2019.


                                                       S/Bruce J. McGiverin
                                                       BRUCE J. MCGIVERIN
                                                       United States Magistrate Judge
